Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 02/17/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Claims 2-7 depend on claim 1. Therefore the rejection of claims 2-7 are rejected the same as the rejection of claim 1 set forth above. Claims 2 and 3 also recite the limitation “the largest first probability value” in lines 13 and 18 of page 19 respectively. The term “largest first probability value” is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claim 8 recites the limitations "the selected image classifier" in line 7 of page 21; “the largest second probability value” in line 17 of page 21; and “the result of classification” in line 18 of page 21. The terms “selected image classifier "; “largest second probability value”; and “result of classification” respectively are not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claims 9-14 depend on claim 8. Therefore the rejection of claims 9-14 are rejected the same as the rejection of claim 8 set forth above. Claims 9 and 10 also recite the limitation “the largest first probability value” in lines 3 and 7 of page 22 respectively. The term “largest first probability value” is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 


Claims 16-20 depend on claim 15. Therefore the rejection of claims 16-20 are rejected the same as the rejection of claim 15 set forth above. Claims 16 and 17 also recite the limitation “the largest first probability value” in lines 12 and 17 of page 24 respectively. The term “largest first probability value” is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building

Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649